Citation Nr: 1102226	
Decision Date: 01/19/11    Archive Date: 01/26/11

DOCKET NO.  06-23 359	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to service connection for hearing loss of the 
right ear.  

2.  Entitlement to service connection for disability manifested 
by a knot on the right leg.


REPRESENTATION

Veteran represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

Tahirih S. Samadani, Counsel


INTRODUCTION

The Veteran served on active duty from June 1974 to June 1978.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2005 rating decision of the Department of 
Veterans Affairs (VA) Huntington, West Virginia Regional Office 
(RO).

In March 2007, a videoconference hearing was held before the 
undersigned Acting Veterans Law Judge.  

When this case was most recently before the Board in July 2009, 
it was remanded for further development.  It is now before the 
Board for further appellate action.

Since the time of the most recent Board remand, the RO granted 
service connection for hearing loss of the left ear and for 
tinnitus.  Therefore, these issues are not before the Board.


FINDINGS OF FACT

1.  The Veteran is not shown to have a current diagnosis of a 
hearing loss in the right ear for VA compensation purposes.

2.  A knot on the right leg was not demonstrated during active 
service or until many years following discharge from active 
service, and the competent evidence does not relate this 
disability to active service.


CONCLUSIONS OF LAW

1.  The claim of service connection for hearing loss of the right 
ear must be denied by operation of law.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 
3.385 (2010).

2.  A knot on the right leg was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137 
(West 2002); 38 C.F.R. §§ 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Assist and Notify

The Veterans Claims Assistance Act of 2000 as amended (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2010).  

Pursuant to VCAA, upon receipt of complete or substantially 
complete application for benefits, and prior to an initial 
unfavorable decision, VA must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b); Pelegrini v. Principi, 18 Vet. App. 112, 120-
121 (2004) (Pelegrini II).  

The Veteran was sent VCAA notice letters in April 2005.  The 
letters provided him with notice of the evidence necessary to 
substantiate his claims, the evidence VA would assist him 
in obtaining, and the evidence it was expected that he would 
provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186-87 
(2002); Charles v. Principi, 16 Vet. App. 370 (2002).  

The Court has also held that that VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim.  Those five elements 
include:  (1) veteran status; (2) existence of a disability; (3) 
a connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.   Dingess/Hartman v. Nicholson, 19 Vet App 473 
(2006).  

The Veteran has established his status as a veteran.  He received 
notice as to the elements outlined in Pelegrini and the second 
and third elements outlined in Dingess, via the letter mailed in 
April 2005.  The Veteran received notice as to fourth, and fifth 
elements outlined in Dingess via letter in October 2009.  

The U.S. Court of Appeals for Veterans Claims (Court) has held 
that content-complying VCAA notice must be provided prior to an 
initial unfavorable decision by the RO.  Pelegrini II, 18 Vet. 
App. at 120.  The April 2005 VCAA letter was sent prior to the 
RO's initial decision, but there was a timing deficiency with 
regard to the October 2009 notice letter.  This timing deficiency 
was cured, however, by readjudication of the claims in a 
September 2010 supplemental statement of the case (SSOC).  
Mayfield v. Nicholson, 499 F.3d 1317, 1323-4 (Fed. Cir. 2007).  

Therefore, the duty to assist has been met.

In developing his claim, VA obtained the Veteran's service 
treatment records (STRs), and private treatment records.  In 
addition, VA examinations were provided in February 2010.  
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  There is no 
reported evidence that has not been obtained.

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States 
Court of Appeals for Veterans Claims (Court) recently held that 
38 C.F.R. 3.103(c)(2) (2010) requires that the Veterans Law Judge 
who chairs a hearing fulfill two duties to comply with the above 
the regulation.  These duties consist of (1) the duty to fully 
explain the issues and (2) the duty to suggest the submission of 
evidence that may have been overlooked.  Here, during the 
hearing, the Acting Veterans Law Judge (AVLJ) noted that basis of 
the prior determinations and noted the elements of the claims 
that were lacking to substantiate the claims for benefits.  In 
addition, the AVLJ sought to identify any pertinent evidence not 
currently associated with the claims folder that might have been 
overlooked or was outstanding that might substantiate the claim.  
Moreover, neither the Veteran nor his representative has asserted 
that VA failed to comply with 38 C.F.R. 3.103(c)(2) nor has 
identified any prejudice in the conduct of the Board hearing.  By 
contrast, the hearing focused on the elements necessary to 
substantiate the claims and the Veteran, through his testimony, 
demonstrated that he had actual knowledge of the elements 
necessary to substantiate his claim for benefits.  As such, the 
Board finds that, consistent with Bryant, AVLJ complied with the 
duties set forth in 38 C.F.R. 3.103(c)(2) and that the Board can 
adjudicate the claim(s) based on the current record.

No further development is required to comply with the provisions 
of the VCAA or the implementing regulations.  Conway v. Principi, 
353 F. 3d. 1369 (Fed. Cir. 2004).  

II.  Applicable laws and regulations

Service connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

That an injury or disease occurred in service alone is not 
enough; there must be chronic disability resulting from that 
injury.  If there is no showing of a resulting chronic condition 
during service, then a showing of continuity of symptomatology 
after service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  

In order to establish service connection or service-connected 
aggravation for a present disability, the veteran must show:  (1) 
the existence of a present disability; (2) in-service incurrence 
or aggravation of a disease or injury; and (3) a causal 
relationship between the present disability and the disease or 
injury incurred or aggravated during service."  Shedden v. 
Principi, 381 F.3d at 1163, 1166-67 (Fed. Cir. 2004).  

For the showing of chronic disease in service, there is required 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish chronicity 
at the time.  If chronicity in service is not established, a 
showing of continuity of symptoms after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b).  

Service connection may also be granted for any disease diagnosed 
after discharge when all of the evidence establishes that the 
disease was incurred in service.  
38 C.F.R. § 3.303(d).  

Certain conditions involving what are generally recognized as 
diseases of a chronic nature, such as a sensorineural hearing 
loss, will be presumed to have been incurred in service if 
manifested to a compensable degree within one year after service.  
38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

III.  Entitlement to service connection for hearing loss of the 
right ear.

Service connection for hearing loss in particular requires 
credible evidence of acoustic trauma due to significant noise 
exposure in service, post-service audiometric findings meeting 
the regulatory requirements for hearing loss disability for VA 
purposes, and a medically sound basis upon which to attribute the 
post-service findings to the injury in service (as opposed to 
intercurrent causes).  Hensley v. Brown, 5 Vet. App. 155, 159 
(1993).

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies of 500, 1000, 2000, 
3000, or 4000 Hertz (Hz) is 40 decibels or greater, or when the 
auditory thresholds for at least three of the frequencies of 500, 
1000, 2000, 3000, or 4000 Hz are 26 decibels or greater, or when 
speech recognition scores using the Maryland CNC Test are less 
than 94 percent.  38 C.F.R. § 3.385.

The Board finds that the claim of service connection must be 
denied because the evidence of record shows that the Veteran 
currently does not have a right ear hearing disability, as 
defined in 38 C.F.R. § 3.385.

The Veteran's service separation examination showed that his pure 
tone thresholds, in decibels, were as follows:

HERTZ
500
1000
2000
3000
4000
RIGHT
20
5
10
-
15
LEFT
5
15
10
-
10

These findings do not qualify as a hearing loss disability for VA 
compensation purposes.  

The Veteran's post-service treatment records likewise show no 
evidence of a hearing loss disability, as defined in 38 C.F.R. § 
3.385.

A December 2003 private hearing test shows the following results:


HERTZ
500
1000
2000
3000
4000
RIGHT
20
10
5
0
25
LEFT
15
5
10
25
40


On February 2010 VA examination, his pure tone thresholds, in 
decibels, were as follows:


HERTZ
500
1000
2000
3000
4000
RIGHT
20
10
10
15
35
LEFT
15
5
15
45
50

The average pure tone threshold was 18 in the right ear.  Speech 
audiometry revealed speech recognition ability of 100 percent in 
the right ear.  The examiner stated that the Veteran had mild, 
high frequency, sensorineural hearing loss in the right ear.  The 
examiner also noted that the Veteran had excellent speech 
discrimination scores in both ears.

In short, the test results do not show a loss in the right ear 
that meets the standards for a finding of a hearing loss 
disability.  

The Board recognizes the fact that the Veteran was exposed to 
excessive noise during the military.  Despite this, the evidence 
does not show he has a hearing loss disability of the right ear.  
The Board notes the diagnosis of a mild, high frequency hearing 
loss made by the February 2010 examiner.  However, the Board is 
also bound by the provisions of 38 C.F.R. § 3.385, and the 
audiometric readings clearly show that the Veteran's right ear 
hearing loss does not qualify as a disability under this 
regulation.  In the absence of evidence of such audiometric 
readings or speech recognition scores, there can be no valid 
claim of service connection for hearing loss.

As the preponderance of the evidence is against the claim, the 
benefit-of-the-doubt doctrine does not apply and service 
connection for hearing loss of the right ear must be denied.

IV.  Entitlement to service connection for a disability 
manifested by a knot on the right leg.

The Veteran claims that a knot in his right leg incurred during 
his military service and therefore, should be considered service-
connected.

The Veteran's service treatment records are void of any mention 
of a knot on the Veteran's right leg.  The May 1974 enlistment 
examination shows a normal skin examination and normal lower 
extremity examination.  The April 1978 discharge examination also 
shows a normal skin examination and normal lower extremity 
examination.

Post-service treatment records do not show complaints or 
treatment for a knot on the Veteran's right leg.  Furthermore, 
the Veteran has reported that he has never sought treatment for 
the knot.

In February 2010, the Veteran was afforded a VA examination to 
determine the etiology of the knot on his right leg.  The 
examiner reviewed the Veteran's claims file and service treatment 
records, and examined the Veteran.  The Veteran reported that he 
noticed a knot on the right lower leg in 1974 during service.  He 
noted that he has pain with movement of the right leg and that 
the knot becomes and larger and sore at times.  As noted earlier, 
the Veteran explained that he has never sought treatment for the 
knot.

Upon examination, the lesion was subcutaneous and pink in color.  
The examiner diagnosed the Veteran with hemangioma/lipoma 
anterior-medial aspect of the middle part of the right leg.  

The examiner opined that the right leg knot was not caused by or 
related to the Veteran's active duty.  The examiner explained 
that there was no documented diagnosis for this knot and 
treatment when he was in service.  The separation examination 
also did not mention the lesion.  The examiner noted that the 
Veteran had a right ankle injury which included a fracture during 
service.  The examiner did not find that the knot was related to 
this ankle disability because the ankle injury affected the 
ligaments and bones while the lesion was subcutaneous and further 
up from the right ankle.  Therefore, the examiner stated the knot 
was not related to or caused by the right ankle injury when the 
Veteran was in service.

The Veteran has testified that he first noticed the knot on the 
right leg in service.  During the March 2007 hearing, the Veteran 
reported that he believed he was exposed to scabies while serving 
in Fort Raleigh or Fort Mosley and that may have caused the knot.  
Furthermore, he submitted a statement from his spouse who also 
noted that the knot on his right leg was present upon discharge 
from the military and that it had been there ever since.  

The Veteran and his spouse are competent to testify as to their 
observations.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 
(Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 
(Fed. Cir. 2006).  In addition, lay witnesses may, in some 
circumstances, opine on questions of diagnosis and etiology.  See 
Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) 
(Board's categorical statement that "a valid medical opinion" 
was required to establish nexus, and that a layperson was "not 
competent" to provide testimony as to nexus because she was a 
layperson, conflicts with Jandreau).  A knot on the right leg is 
capable of direct observation.  See Jandreau, 492 F.3d at 1376 
(lay witness capable of diagnosing dislocated shoulder); Barr v. 
Nicholson, 21 Vet. App. 303, 308-09 (lay testimony is competent 
to establish the presence of varicose veins); Woehlaert v. 
Nicholson, 21 Vet. App. 456, 462 (2007) (unlike varicose veins or 
a dislocated shoulder, rheumatic fever is not a condition capable 
of lay diagnosis); Falzone v. Brown, 8 Vet. App. 398, 405 (1995) 
(lay person competent to testify to pain and visible flatness of 
his feet). 

Here, the Board finds that the Veteran and his spouse are 
competent to testify as to when they first noticed the knot on 
the Veteran's right leg.  Despite this, the Board does not find 
these statements to be credible.  In the evaluation of evidence, 
VA adjudicators may properly consider internal inconsistency, 
facial plausibility and consistency with other evidence submitted 
on behalf of the veteran.  See Caluza v. Brown, 7 Vet. App. 498, 
510-511 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) 
(table).  The Board does not doubt the sincerity of the Veteran's 
or his spouse's belief that his knot first appeared during his 
military service.  The evidence of record, however, does not 
support his claim.  The April 1978 discharge examination does not 
show evidence of any knot on the Veteran's right leg.  The skin 
examination and lower extremity examinations were both normal.  
While the Veteran states he did not report the knot at the 
discharge examination, any knot that was observable to the 
Veteran or his spouse would have been equally observable to the 
medical examiners.  The Veteran has never been treated for the 
knot on his right leg and there is no medical evidence showing 
the knot until the February 2010 VA examination.  

It is the Board's fundamental responsibility to evaluate the 
probative value of all evidence.  See Owens v. Brown, 7 Vet. App. 
429 (1995); Gabrielson v. Brown, 7 Vet. App. 36 (1994).  It has 
also been observed that the Board has the "authority to discount 
the weight and probative value of evidence in light of its 
inherent characteristics in its relationship to other items of 
evidence."  Madden v. Brown, 125 F. 3d 1447, 1481 (Fed. Cir. 
1997).

The Board finds the February 2010 VA examiner's opinion to be 
more probative than the Veteran's statements as to whether the 
knot on the Veteran's right leg began during service.  The 
examiner reviewed the Veteran's claims file and service treatment 
records, and examined the Veteran.  The examiner also considered 
the Veteran's statements that the knot first began during 
military service in 1974, and reviewed his service treatment 
records in view of this assertion.  Despite this, the examiner 
found that the knot was not related or caused by the Veteran's 
service.  The examiner further explained that the knot was also 
not related to the right ankle injury during service as the right 
ankle injury involved ligaments, bones and surrounding synovial 
membrane while the lesion was subcutaneous.

The Board further notes that although the Veteran testified that 
his knot could be due to his exposure to scabies during service, 
the Veteran is not competent to testify as to the relationship 
between scabies and the knot on his right leg as this is an 
etiological question.  Woehlaert v. Nicholson, 21 Vet. App. 456, 
462 (2007) (unlike varicose veins or a dislocated shoulder, 
rheumatic fever is not a condition capable of lay diagnosis).  

For these reasons, the Board finds that the evidence of record 
does not show that the Veteran's knot on his right leg is due to 
his military service. 


	(CONTINUED ON NEXT PAGE)





In reaching the conclusion above, the Board has considered the 
applicability of the benefit of the doubt doctrine.  However, as 
the preponderance of the evidence is against the Veteran's claim, 
that doctrine is not applicable in the instant appeal.  See 38 
U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 
1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-
57 (1990).


ORDER

The claim of service connection for hearing loss of the right ear 
must be denied under the law.

Service connection for disability manifested by a knot on the 
right leg is denied.




____________________________________________
JOHN L. PRICHARD
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


